Citation Nr: 1824760	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded the issue of rating coronary artery disease in December 2015.  The issue of service connection for posttraumatic stress disorder, which has been recharacterized as an acquired psychiatric disorder, was certified to the Board in April 2017.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Both issues are now properly before the Board.


FINDINGS OF FACT

1.  Prior to July 1, 2016, the Veteran's coronary artery disease was characterized as requiring continuous medication, predominately asymptomatic upon stress testing,  without evidence of congestive heart failure, cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray, and with normal left ventricular function with an ejection fraction above 50 percent.

2.  Since July 1, 2016, the Veteran's coronary artery disease is pertinently characterized by left ventricular dysfunction with an ejection fraction between 30 and 50 percent.

3.  The Veteran does not have PTSD.

4.  A psychiatric disorder was not manifest in service and is not attributable to service.




CONCLUSIONS OF LAW

1.  Prior to July 1, 2016, the criteria for a disability rating in excess of 10 percent for coronary artery disease have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

2.  Since July 1, 2016, the criteria for a disability rating of 60 percent, but no higher, for coronary artery disease have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

3.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.

4.  A psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Coronary Artery Disease

i.  Applicable Law

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

The Veteran's coronary artery disease is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.

 Diagnostic Code 7005 provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. 

A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

ii.  Coronary Artery Disease - Prior to July 1, 2016
A review of the evidence of record reveals the Veteran's coronary artery disease (CAD) has had consistent manifestations prior to July 1, 2016.

The Veteran was initially assigned a rating of 10 percent based on findings provided in a May 2011 disability benefits questionnaire (DBQ).  The examiner reported a need for continuous medication, left ventricular ejection fraction of 69 percent and a METs level of 8.0.

These findings are relatively consistent prior to July 1, 2016.  In January 2013, a VA examiner indicated a METs level of 1-3 and ejection fraction of 56 percent, but no stress test was administered.  Testing before and after this VA examination reveal the Veteran to have no complaints of dyspnea, fatigue, angina, dizziness or syncope, with the exception of a May 30, 2014 treatment record noting dyspnea.  However, there is no indication that an exertional workload brought about dyspnea.  Instead, the treatment note indicates a nuclear stress test was used.  Furthermore, a treatment record from February 2014 notes "no symptoms during stress test" and a 54 percent ejection fraction, and treatment records from December 2014 and June 2015 note no dyspnea on exertion. 

"Low normal global left ventricular systolic function" was noted in January 2015, but ejection fraction measured at 66%.

There is no evidence of cardiac hypertrophy or dilatation, or congestive heart failure.

The Veteran underwent additional VA examination in May 2016.  The examiner reported that the Veteran was scheduled for a "stress test and echo" with his own doctor and wanted the tests to be performed by that doctor and not by the VA examiner.

In light of the above, the evidence of record reveals the Veteran requires medication for CAD, but no evidence of cardiac hypertrophy, dilatation or congestive heart failure, and no evidence of workload testing that reveals symptoms, or left ventricular dysfunction with an ejection fraction below 50 percent.  The evidence weighs against a rating in excess of 10 percent prior to July 1, 2016.

iii.  Coronary Artery Disease - From July 1, 2016
The Veteran, through his representative, requested the Board grant a 60 percent disability rating based on a July 1, 2016 echocardiogram (ECG).  See March 2018 brief.  Upon review of the evidence of record, the Board finds a 60 percent rating is warranted.

The Veteran provided a new DBQ dated July 1, 2016.  The evidence from the DBQ, and since, is relatively consistent with the evidence prior to July 1, 2016, except with regard to the Veteran's left ventricular function and ejection fraction.

The July 2016 examiner noted mild to moderate left ventricular dysfunction was reported, "but artifactual", "was normal by echo of the same date."  The examiner did not elaborate or otherwise indicate if she was reporting the test results provided or an opinion.  If the examiner was providing an opinion, she did not provide supporting rational.  The DBQ was accompanied by results of a doppler echocardiography and myocardial perfusion imaging.

Upon review of the echocardiography, Dr. M.L. concluded: "Normal global left ventricular systolic function with regional wall motion abnormality.  Normal left ventricular diastolic function."  However, upon review of the myocardial perfusion imaging, Dr. M.A. concluded: "Left ventricular ejection fraction is 42%. There is mild to moderate LV dysfunction."

In light of the above, there is evidence for and against the Veteran's claim.  However, the competing evidence are both objective tests and the Board finds the evidence to be in relative equipoise.  Therefore, resolving doubt in favor of the Veteran, the Board finds a 60 percent rating is warranted from July 1, 2016, the date of the myocardial perfusion imaging.  The Veteran does not seek, and the evidence does not support, a higher rating.

III. Psychiatric Disorder

The Veteran has appealed the denial of service connection for a psychiatric disorder.  Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  A grant of service connection for PTSD requires evidence diagnosing the disorder, a recognized stressor and a nexus between them.

In regard to the issue of service connection for PTSD, the claim fails.  Here, there is no competent evidence that the appellant has PTSD. In the absence of evidence of that specific disability, there can be no valid claim.

The evidence does establish that the appellant has a mood disorder.  However, a mood disorder was not identified during service or at separation.  Rather, the separation examination disclosed that the psychiatric examination was normal.  Furthermore, he specifically denied a history of depression, excess worry and nervous trouble.  Although he has reported that he experienced symptoms during service, such post service reports are far less probative and less credible than the normal findings at separation and his denial of pertinent manifestations at that time.  Furthermore, there is no reliable evidence linking the remote finding of a mood disorder to service.  In sum, the preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Entitlement to a disability rating for coronary artery disease in excess of 10 percent prior to July 1, 2016 is denied

Entitlement to a disability rating for coronary artery disease of 60 percent is granted from July 1, 2016.

Service connection for a psychiatric disorder to include PTSD is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


